        Case 1:16-cr-00153-SHR Document 32 Filed 06/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 : No. 1:16-CR-00153
                                          :
             v.                           :
                                          :
KARL ERNST ROMINGER,                      :
                                          :
            Defendant.                    : Judge Sylvia H. Rambo


                         MEMORANDUM AND ORDER

      In August 2016, the Cumberland County Court sentenced Defendant Karl

Ernst Rominger (“Rominger”), an attorney, to a term of imprisonment of 5 ½ to 18

years in connection with theft of client funds. (Doc. 15, ¶ 34.) In October 2016, this

court sentenced Rominger to a term of imprisonment of 20 months in connection

with related federal income tax charges. (Doc. 25.) This court ordered that

Rominger’s federal sentence be served consecutively to his state sentence, and

therefore, a federal detainer was subsequently lodged with the Pennsylvania

Department of Corrections. (Id.; Doc. 30, p. 1.)

      On March 26, 2020, a state parole board granted Rominger parole. (Doc. 29,

p. 2.) The next month, Rominger filed his present motion to remove the federal

detainer. (Docs. 28, 29.) According to Rominger, the “only thing” preventing him

from being released from state prison is his federal detainer. (Doc. 29, p. 2.)

Accordingly, Rominger asks this court to lift the detainer so that he can be released


                                          1
          Case 1:16-cr-00153-SHR Document 32 Filed 06/04/20 Page 2 of 3




from state custody and self-report to federal prison, in order to begin his federal

sentence. Alternatively, Rominger requests that that he be immediately transferred

to a federal prison so that he may begin his federal sentence. The government has

responded and Rominger has replied. (Docs. 30, 31.) The matter is thus ripe for

disposition and, upon consideration, the court will deny the motion.

       The problem with Rominger’s motion is that it does not appear as if he is

actually scheduled to be released from state prison. According to the government,

the March 26, 2020 parole board decision scheduled Rominger’s release for July

2020. 1 Rominger’s submissions, including his reply brief, do not contest this fact.

Moreover, to the extent that Rominger argues he is eligible for release from state

custody pursuant to the Pennsylvania’s Governor’s directives and policies put in

place by the Pennsylvania Department of Corrections, that determination falls to the

Pennsylvania Department of Corrections. Certainly, this court has no authority to

move up Rominger’s scheduled release date from state prison.

       As the government’s brief explains, the United States Marshals Service and

Bureau of Prisons have in place a system for tracking federal detainers and

transferring state inmates to federal facilities. (Doc. 30, pp. 3-4.) Nothing before the

court suggests that there has been, or will be, a breakdown in that process or a delay



1
  The government’s brief is unclear on whether the actual date of release is July 5 or July 12.
(See Doc. 30, pp. 2, 4.)
                                                 2
        Case 1:16-cr-00153-SHR Document 32 Filed 06/04/20 Page 3 of 3




in transferring Rominger. Unless and until that occurs, the court has no reason to lift

the federal detainer. Accordingly, Rominger’s motion to lift the federal detainer and

alternatively order his transfer to a federal institution (Doc. 28) is DENIED.

SO ORDERED.


                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: June 4, 2020




                                          3
